The State asks for a rehearing upon the grounds, first, that we erred in holding that the testimony was insufficient to measure up to the required corroboration of accomplice witnesses; next, that we erred in agreeing with the trial court's view that the two daughters of one of the principals in the theft, Brooks, were accomplice witnesses; and further the State insists that we should have definitely said whether these two girls were accomplice witnesses as a matter *Page 17 
of law, or whether the fact of their being such should have been submitted to the jury.
We have very carefully gone over the entire testimony. There is no contention but that W. C. Brooks and his wife were accomplice witnesses, Brooks being one of the principal offenders, if not the principal offender in the theft of the cow, and his wife having assisted in a good many ways in the concealment of the offense, if indeed she might not be deemed an active participant therein.
The two Brooks children, one twelve and the other ten years of age, testified for the State, and their testimony clearly reveals full comprehension on their part of the guilt of their father in the stealing of the cow in question, and further shows their efforts to aid him by removing and concealing the meat of the stolen cow. There being no testimony contradictory to the above, we have found ourselves unable to believe that it was the duty of the trial court to submit to the jury the question whether these girls were accomplices.
The testimony of Ed Johnson is self-contradictory, and at most would but support the proposition that he saw some specks of blood and specks of meat on the car of appellant on the night of the alleged theft. The testimony of witnesses who saw Kennison, claimed by the State to be a principal with Brooks and appellant, the next morning after the alleged theft, and that he had one of his hands bandaged, and that it was bloody, could hardly be deemed sufficient corroboration. If the testimony of the accomplices be not considered, there would be nothing in the record to indicate how or where or under what circumstances Kennison's hand was hurt, and such fact standing alone would have apparently no tendency to indicate that he was a party to the theft.
We are not able to bring ourselves to believe that we erred in our original opinion, and the motion for rehearing is overruled.
Overruled.